LORD, J.,
This matter involves a complaint in assumpsit by two injured passengers of a Trailways bus against the Pennsylvania Assigned Claims Plan (hereinafter Assigned Claims Plan) for basic loss benefits pursuant to the No-fault Act. Plaintiffs were residents of Pennsylvania *2at the time of the accident which occurred in New Jersey. Plaintiffs did not have insurance policies themselves nor did any relative with whom they resided.
The Assigned Claims Plan demurred to the complaint on the ground that if Trailways was not obligated to provide basic loss benefits, then plaintiffs could not recover benefits from the Assigned Claims Plan because of the exclusion from coverage for motor vehicle accidents occurring outside this state provided for in section 201(b) of the No-fault Act: 40 Pa.C.S.A. § 1009.201(b). This court agrees that on the facts as alleged in the complaint, section 201(b) precludes recovery through the Assigned Claims Plan when an accident occurs outside the state and, accordingly, this court sustains defendant’s demurrer.
Beatrice Smith and Gladys Haywood were passengers in a Trailways bus and were allegedly injured in an accident occurring in New Jersey. Plaintiffs allege that Trailways refused to provide benefits to them. Thus, plaintiffs seek to recover basic loss benefits from the Assigned Claims Plan.
The Pennsylvania No-fault Motor Vehicle Insurance Act, Act of July 19, 1974, P.L. 489, §101etseq., 40 Pa.C.S.A. §1009.101 et seq. (hereinafter No-fault Act), has as its stated legislative policy the providing of a system of “prompt and adequate basic loss benefits” for all motor vehicle accident victims: 40 Pa.C.S.A. §1009.102(b). However, the legislature has chosen to prohibit, with two exceptions, such recovery under Pennsylvania law when the accident occurs outside the state: 40 Pa.C.S.A. § 1009.201(b). Section 201(b) provides that:
(b) If the accident resulting in injury occurs outside of this Commonwealth, a victim or a survi*3vor of a deceased victim is entitled to receive basic loss benefits if such victim was or is:
(1) an insured; or
(2) the driver or other occupant of a secured vehicle.
Section 201(b) precludes plaintiffs from recovering through the Assigned Claims Plan. If Trailways is not obligated to provide the recovery that plaintiffs seek, then plaintiffs will not fall within subsections one or two of section 201(b). Simply put, if the Trailways bus is not a secured vehicle, then plaintiffs are not insureds or occupants of a secured vehicle, and hence can not recover because the accident occurred outside the state of Pennsylvania.
Therefore, the demurrer of defendant, Assigned Claims Plan, is sustained and the complaint against the Assigned Claims Plan is dismissed with prejudice.
ORDER
Now, April 16, 1982, it is hereby ordered and decreed that the demurrer of defendant, Assigned Claims Plan, is sustained and the complaint against the Assigned Claims Plan is dismissed with prejudice.